The court properly exercised its discretion in determining that substantial justice dictated denial of the defendant’s motion (see e.g. People v Gonzalez, 29 AD3d 400 [2006], lv denied 7 NY3d 867 [2006]). Defendant has demonstrated a “chronic inability to control his behavior while at liberty” (People v Correa, 83 AD3d 555, 556 [1st Dept 2011], lv denied 17 NY3d 805 [2011]), committing numerous crimes while on parole and even *579while his resentencing application was pending. Concur — Friedman, J.E, Moskowitz, Freedman, Richter and Abdus-Salaam, JJ.